Citation Nr: 0924300	
Decision Date: 06/29/09    Archive Date: 07/07/09

DOCKET NO.  07-33 157	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Evaluation of post-traumatic stress disorder (PTSD), 
currently rated as 70 percent disabling.  

2.  Entitlement to service connection for peripheral 
neuropathy right lower extremity, claimed as a result of 
herbicide exposure.  

3.  Entitlement to service connection for peripheral 
neuropathy left lower extremity, claimed as a result of 
herbicide exposure.  

4.  Entitlement to service connection for numbness of the 
right and left hand, claimed as a result of herbicide 
exposure.  

5.  Entitlement to service connection for jungle rot on the 
feet and crotch, claimed as a result of herbicide exposure.  

6.  Entitlement to service connection for a skin disability, 
claimed as a result of herbicide exposure.  

7.  Entitlement to service connection for impotency, claimed 
as a result of herbicide exposure.  

8.  Entitlement to service connection for metabolism 
dysfunction, claimed as a result of herbicide exposure.  

9.  Entitlement to service connection for a cardiovascular 
disability, claimed as a result of herbicide exposure.  


ATTORNEY FOR THE BOARD

T.S. Willie, Associate Counsel


INTRODUCTION

The appellant had active service from October 1967 to October 
1969.

This claim is on appeal from a May 2005 rating decision of 
the Portland, Oregon, Department of Veterans Affairs (VA) 
Regional Office (RO).


FINDINGS OF FACT

1.  PTSD is manifested by intrusive thoughts, depressed mood, 
nightmares, anxiety, flashbacks, avoidance, isolation, 
emotional detachment, hyperarousal, exaggerated startle, and 
sleep disturbance.  There is total disability.

2.  The appellant served in the Republic of Vietnam; 
therefore, his exposure to herbicides during service is 
presumed.

3.  Peripheral neuropathy right lower extremity is 
attributable to service.  

4.  Peripheral neuropathy left lower extremity is 
attributable to service.  

5.  Numbness of the right and left hand was not manifest in 
service and is not attributable to service to include as due 
to herbicide exposure.

6.  Jungle rot on the feet and crotch was not manifest in 
service and is not attributable to service to include as due 
to herbicide exposure.

7.  A skin disability was not manifest in service and is not 
attributable to service to include as due to herbicide 
exposure.

8.  Impotency was not manifest in service and is not 
attributable to service to include as due to herbicide 
exposure.

9.  Metabolism dysfunction was not manifest in service and is 
not attributable to service to include as due to herbicide 
exposure.  

10.  A cardiovascular disability was not manifest in service 
and is not attributable to service to include as due to 
herbicide exposure, nor was hypertension manifested to a 
degree of 10 percent disabling or more within one year after 
separation from service.  


CONCLUSIONS OF LAW

1.  PTSD is 100 percent disabling.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.130; Diagnostic Code (DC) 9411 (2008).

2.  Peripheral neuropathy right lower extremity was incurred 
in service.  38 U.S.C.A. § 1110 (West 2002 ); 38 C.F.R. § 
3.303 (2008).

3.  Peripheral neuropathy left lower extremity was incurred 
in service.  38 U.S.C.A. § 1110 (West 2002 ); 38 C.F.R. § 
3.303 (2008).

4.  Numbness of the right and left hand was not incurred in 
or aggravated by service.  38 U.S.C.A. § 1110 (West 2002 ); 
38 C.F.R. § 3.303 (2008).

5.  Jungle rot on the feet and crotch was not incurred in or 
aggravated by service.  38 U.S.C.A. § 1110 (West 2002 ); 38 
C.F.R. § 3.303 (2008).

6.  Impotency was not incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002 ); 38 C.F.R. § 3.303 (2008).

7.  A skin disability was not incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 2002 ); 38 C.F.R. § 3.303 
(2008).

8.  Metabolism dysfunction was not incurred in or aggravated 
by service.  38 U.S.C.A. § 1110 (West 2002 ); 38 C.F.R. § 
3.303 (2008). 

9.  A cardiovascular disability was not incurred in or 
aggravated by service and may not be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2006), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2008), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Prinicpi, 18 Vet. App. 112, 119 
(2004).  The timing requirement enunciated in Pelegrini 
applies equally to the initial disability-rating and 
effective-date elements of a service connection claim.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The record reflects that the originating agency provided the 
appellant with the notice required under the VCAA by letter 
dated in May 2004.  While the letter provided adequate notice 
with respect to the evidence necessary to establish 
entitlement to service connection, it did not provide notice 
of the type of evidence necessary to establish a disability 
rating or effective date for the disability on appeal.  See 
Dingess, supra.  However, the appellant was granted notice of 
the latter two elements in a September 20006 letter regarding 
another claim.  Although the appellant received inadequate 
preadjudicatory notice, the record reflects that he was 
provided with a meaningful opportunity such that the 
preadjudicatory notice error did not affect the essential 
fairness of the adjudication now on appeal.  

Regarding the appellant's claim for a higher evaluation, the 
appellant is challenging the disability evaluation assigned 
following the grant of service connection.  In Dingess, the 
U.S. Court of Appeals for Veterans Claims held that in cases 
where service connection has been granted and an initial 
disability rating and effective date have been assigned, the 
typical service-connection claim has been more than 
substantiated, it has been proven, thereby rendering section 
5103(a) notice no longer required because the purpose that 
the notice is intended to serve has been fulfilled.  Dingess, 
supra. at 490-191.  Thus, VA's duty to notify in this case 
has been satisfied.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefits sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim. 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2007).  
In connection with the current appeal, appropriate 
examinations have been conducted for the claims for service 
connection for peripheral neuropathy, right and left lower 
extremity, and the skin.  We note that the VA examination was 
adequate.  The examiner reviewed the history, established 
clinical findings and provided reasons for his opinion.  

The Board acknowledges that the appellant has not been 
afforded a VA examination for his claimed numbness of the 
right and left hand, jungle rot on the feet and crotch, 
metabolism dysfunction, cardiovascular and impotency 
disabilities.  However, the Board finds that a VA examination 
is not necessary in order to decide these claims.  There are 
two pivotal cases which address the need for a VA 
examination, Duenas v. Principi, 18 Vet. App. 512 (2004) and 
McClendon v. Nicholson, 20 Vet App. 79 (2006).  In McClendon, 
the Court held that in disability compensation claims, the 
Secretary must provide a VA medical examination when there 
is: (1) competent evidence of a current disability or 
persistent or recurrent symptoms of a disability, and (2) 
evidence establishing that an event, injury, or disease 
occurred in service or establishing certain diseases 
manifesting during an applicable presumptive period for which 
the claimant qualifies, and (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service or 
with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the 
Secretary to make a decision on the claim.  Id. at 81.  In 
Duenas v. Principi, 18 Vet. App. 512 (2004), the Court held 
that a VA examination is necessary when the record: (1) 
contains competent evidence that the veteran has persistent 
or recurrent symptoms of the claimed disability and (2) 
indicate that those symptoms may be associated with his 
active military service.  

The appellant's service treatment records are negative for 
the claimed disabilities.  The Board finds that there is no 
credible evidence showing that the claimed disabilities were 
incurred in service.  Because some evidence of an in-service 
event, injury, or disease is required in order to 
substantiate a claim for service connection and because a 
post-service medical examination could not provide evidence 
of such past events, a medical examination conducted in 
connection with claim development could not aid in 
substantiating a claim when the record does not already 
contain evidence of an in-service event, injury, or disease.  
See 38 C.F.R. § 3.159(c)(4)(i).  For the reasons stated, a VA 
examination is not warranted.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claim.  No further assistance 
to the appellant with the development of evidence is 
required. 38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d).  

Accordingly, the Board will address the merits of the claims.  

Legal Criteria and Analysis 

Ratings 

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (rating schedule).  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(2008).  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation; otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (2008).  

Where an award of service connection for a disability has 
been granted, separate evaluations can be assigned for 
separate periods of time based on the facts found.  In other 
words, the evaluations may be "staged."  Hart v. Mansfield, 
21 Vet. App. 505 (2007).  A disability may require re-
evaluation in accordance with changes in a veteran's 
condition.  It is thus essential, in determining the level of 
current impairment, that the disability be considered in the 
context of the entire recorded history.  38 C.F.R. § 4.1 
(2008).  We conclude that the disability has not 
significantly changed and a uniform rating is warranted.  

The severity of the appellant's PTSD is determined by 38 
C.F.R. § 4.130, Diagnostic Code 9411.  Under this code, a 10 
percent evaluation requires a showing of occupational and 
social impairment due to mild or transient symptoms with 
decreased work efficiency and ability to perform occupational 
tasks only during periods of significant stress, or if the 
veteran's symptoms are controlled by continuous medication.  

A 30 percent evaluation requires a showing of occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, and recent events).  

A 50 percent rating requires occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as a flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; or difficulty 
in establishing and maintaining effective work and social 
relationships.

A 70 percent rating requires occupational and social 
impairment, with deficiencies in most areas such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near- continuous panic or 
depression affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a work like setting); or the inability to 
establish and maintain effective relationships.

A 100 percent rating requires total occupational and social 
impairment, due to such symptoms as gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
or memory loss for the names of close relatives, own 
occupation, or own name.

A Global Assessment of Functioning (GAF) score is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental-health 
illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996), 
citing the Diagnostic and Statistical Manual of Mental 
Disorders (4th ed. 1994).  This is more commonly referred to 
as DSM-IV.

A GAF of 21 to 30 is defined as behavior considerably 
influenced by delusions or hallucinations or serious 
impairment in communication or judgment (e.g., sometimes 
incoherent, acts grossly inappropriate, suicidal 
preoccupation) or an inability to function in almost all 
areas (e.g., stays in bed all day, no job, home or friends).  
A GAF of 31 to 40 is indicative of some impairment in reality 
testing or communication (e.g., speech is at times illogical, 
obscure, or irrelevant) or any major impairment in several 
areas, such as work or school, family relations, judgment, 
thinking or mood (e.g., depressed man avoids friends, 
neglects family, and is unable to work; child frequently 
beats up younger children, is defiant at home, and is failing 
at school).  A GAF of 41 to 50 is indicative of serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifter) or any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job).  A GAF of 51 to 60 is defined 
as moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co- workers).  A GAF of 61 
to 70 is indicative of some mild symptoms (e.g., depressed 
mood and mild insomnia) or some difficulty in social, 
occupational, or school functioning (e.g., occasional truancy 
or theft within the household), but generally functioning 
pretty well, has some meaningful interpersonal relationships.  

The appellant has appealed the denial of a higher evaluation 
for PTSD, currently rated as 70 percent disabling.  This 
rating contemplates occupational and social impairment, with 
deficiencies in most areas such as work, school, family 
relations, judgment, thinking, or mood.  To warrant a higher 
evaluation for PTSD, the evidence must show total 
occupational and social impairment.  The evidence shows that 
in January 2004 the appellant appeared to have depression and 
PTSD.  Increased self-isolation, strong aversion to tight or 
crowded places and nightmares were reported.  Examination 
revealed the appellant was well groomed, alert and oriented 
times three, and that his mood was depressed and affect was 
flat.  There were no suicidal or homicidal ideations.  

Examination in March 2004 noted that the appellant appeared 
to have significant PTSD symptoms which met the Axis-I 
diagnosis of PTSD.  The appellant had increased problems with 
irritability, anger on the job and it was noted that his 
significant relationships have suffered through the years due 
to his anger and isolative behavior.  The appellant reported 
nightmares, angry outbursts, self-isolation, and a strong 
aversion to crowds.  

In April 2004, it was revealed that the appellant was 
articulate, oriented and that his mood level was euthymic but 
due to significant PTSD symptomology he experienced 
depressive symptoms as well.  Affect was appropriate to 
content of speech, memory was intact and his intelligence 
level with within normal limits.  

In June 2004, it was noted that the appellant experienced 
chronic negative PTSD symptomology, i.e., nightmares, 
intrusive thoughts, night sweats, etc.  

In an August 2004 VA compensation and pension examination, it 
was reported that the appellant was a self-employed log home 
contractor who lived alone in his own home on an isolated 
acreage.  Examination revealed the appellant was neatly 
groomed and had clear speech.  The appellant reported 
forgetfulness.  He reported periods of intense depression and 
serious thoughts of suicide after returning from Vietnam, but 
denied suicide thoughts since then.  There were no thoughts 
of homicide or psychotic symptoms.  The examiner noted that 
the appellant developed severe symptoms immediately after 
returning from the war and suffered these for several years 
before they diminished, but then he had an intensification of 
his symptoms in the last several years at least partially 
triggered by the ongoing involvement in Iraq.  Re-
experiencing symptoms, panic, avoidance, hyperarousal, 
periods of extreme depression, and excessive alcohol abuse 
were noted.  The appellant estimated that it was about ten 
years before he re-integrated into society after returning 
from service.  The appellant reported that he felt that his 
irritability and emotional numbing have compromised his 
relationships with all his children.   The appellant 
occasionally spent time with his girlfriend of four years and 
reported their relationship was fairly stable.  The examiner 
noted that the appellant developed a textbook case of PTSD 
after service and that his psychosocial adjustment declined 
precipitously after service.  It was noted that eventually 
his symptoms waned and he was able to reintegrate into 
society and remained seasonally employed.  However, his 
symptoms have escalated as he approaches his later adulthood.  
The VA examiner rated that appellant's symptoms as moderate 
to severe.  A GAF score of 48 was assigned.  

The appellant was hospitalized from March 30, 2005 until 
April 15, 2005.  The appellant had a GAF score of 35 when 
admitted and a score of 40 when discharged.  During this 
time, the appellant reported PTSD symptoms of re-experiencing 
symptoms of persistent intrusive thoughts, ongoing depressed 
mood, nightmares, anxiety, flashbacks, avoidance, isolation, 
emotional detachment, hyperarousal, exaggerated startle, and 
sleep disturbance.  It was noted that the appellant's 
symptoms increased in the past year with stressors including 
work.  It was reported that the appellant was socially 
isolated outside of family relationships.  The appellant was 
self-employed building log houses but found himself 
frustrated with working with people which limited his work.  
The appellant reported worrying about his finances and his 
oldest daughter.  The appellant reported being close to his 
older sister and mother, and having a good relationship with 
his three daughters.  He further reported having a girlfriend 
of four years with whom he had a serious relationship with 
and considered marrying.  Examination revealed appropriate 
grooming, depressed mood, normal speech, orientation, 
fair/good insight and good judgment.  There were no episodes 
of mania, hallucinations and/or suicidal or homicidal 
ideations.  It was noted that during the appellant's hospital 
stay he formed strong friendships with other veterans by the 
end of his admission.  

In a May 2005 lay statement, J.B.T. asserted that she has 
known the appellant for many years and that she has seen 
first hand what his inability to sleep through the night has 
done to his performance.  She noted that the appellant was 
unable to be amongst strangers, that he becomes agitated and 
restless, and that fireworks send him into a very dark hole 
of depression.  She further noted that the appellant is 
ashamed of himself and what he did in service.  According to 
J.B.T., the appellant used to love to cook, hike and build 
but has lost all interest in these pastimes.  

In June 2005, it was noted that the appellant was still 
experiencing nightmares.  Examination revealed that the 
appellant was properly dressed, oriented times three, 
judgment and insight was good, and mood was euthymic.  There 
were no hallucinations, or suicidal or homicidal ideations.  

In May 2006, Dr. J.W.C. stated on the appellant's behalf that 
he has known the appellant for several years and that the 
appellant continues to suffer from bouts of depression 
exacerbated by sleep disturbance, recurring nightmares and 
flashbacks.  Dr. J.W.C. noted that the appellant has isolated 
himself and tried to live his life as a hermit many times 
over the last several decades, and that it has only been 
through the efforts of his new wife, a handful of close 
friends from adolescence that he has started to work through 
some of these complicated feelings.  

In the October 2006 VA compensation and pension examination, 
constant nightmares and flashbacks were noted.  The appellant 
reported that he has been unable to sleep and that he is 
short-tempered.  Examination revealed the appellant was 
dressed clean, his affect was irritable and his mood appeared 
dysthymic.  The appellant denied suicidal and homicidal 
ideation, and there were no signs of psychosis.  The 
appellant had no difficulty communicating with the examiner.  
The appellant reported spending much of his time alone, and 
being considered a hermit by his children.  The appellant 
complained of difficulty getting along with employers and 
reported that he often walks off a job when he disagrees with 
others.  The appellant had been married for one year at the 
time of the examination and reported working in construction 
and having a few friends.  Although it was noted that the 
appellant felt close to his wife, it was noted that he 
apparently spent only part of his time with her.  Withdrawal 
was reported.  It was also reported that whenever the 
appellant is irritated by his wife's presence he retreats to 
Idaho.  The examiner reported that the appellant had 
acquaintances but no close friends.  It was noted that the 
appellant avoids conversations, people, places and events 
which remind him of his Vietnam experiences.  PTSD, moderate 
to severe was diagnosed.  A GAF score of 50 was assigned.  
The VA examiner reported that the appellant has a difficult 
time remaining in the presence of others and that as a result 
he has worked very part time in recent years.  He reported 
that the appellant frequently loses his temper and becomes 
angry in the presence of other people.  The examiner further 
reported that the appellant was married in the last year but 
spends at least half of his time living separately from his 
wife because of his difficulty with close emotional 
relationships.  

Via various statements that appellant has reported 
nightmares, flashbacks, anxiety attacks and paranoia.  He has 
reported difficulty with employment, alienation, 
forgetfulness, the ability to communicate and integrate into 
society.  According to the appellant, he is incapable of 
having secure employment because of his social inadequacies 
and the inability to concentrate on basic work skills.  He 
reports outbursts of anger and rage, and that he tried self-
medicating with drugs and alcohol but have cut back on such.  

Based on a review of the evidence, the Board finds that a 100 
percent evaluation for PTSD is warranted.  In this regard, 
the Board notes that the evidence shows the appellant has 
total occupational and social impairment due to his PTSD.  
The appellant is married and describes his relationship with 
his wife and children positively.  He has reported being 
close to his older sister and mother, and having a good 
relationship with his three daughters.  The Board 
acknowledges that the appellant reported in March 2004 that 
his significant relationships have suffered through the years 
due to his anger and isolative behavior, and in August 2004 
that he felt that his irritability and emotional numbing have 
compromised his relationships with all his children.  
However, the Board notes that the appellant was hospitalized 
in 2005 for a few weeks, it was noted that during the 
appellant's hospital stay he formed strong friendships with 
other veterans by the end of his admission.  The appellant 
has reported isolation and that Dr. J.W.C. noted that the 
appellant has isolated himself and tried to live his life as 
a hermit many times over the last several decades.  The 
appellant worked part time in recent years and that although 
he was married the appellant spent at least half of his time 
living separately from his wife.  

The appellant has been assigned GAF scores of between 35 to 
50.  GAF scores of 31-40 reflect some impairment in reality 
testing or communication (e.g., speech is at times illogical, 
obscure, or irrelevant) or major impairment in several areas, 
such as work or school, family relations, judgment, thinking, 
or mood (e.g., depressed man avoids friends, neglects family, 
and is unable to work).  A GAF of 41 to 50 is indicative of 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifter) or any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job).  The Board finds that these 
GAF scores are consistent with the appellant's treatment 
records and with the 100 percent rating.  The vast majority 
of GAF scores are below 50 and some are in the 30-40 range.  
It is only the rare C and P examination that provides the GAF 
score in the 50 range.  We conclude that the consistent 
findings of the treating examiners, to include the lengthy 
period of hospitalization, provide a more accurate assessment 
of the degree of the appellant's impairment.  The Board is 
fully aware that the appellant has had some employment, but 
the nature and frequency of such employment have not been 
adequately developed.  Therefore, we are left with an 
impression of part-time employment rather than substantially 
gainful employment.

The Board concludes that an evaluation higher than 70 percent 
disabling for PTSD is warranted, and a 100 percnet evaluation 
is granted.  

Service Connection 

Veterans are entitled to compensation from the DVA if they 
develop a disability "resulting from personal injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty." 38 U.S.C. §§ 1110 (wartime 
service), 1131 (peacetime service).  To establish a right to 
compensation for a present disability, a veteran must show: 
"(1) the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service"-
the so-called "nexus" requirement. Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004).  Holton v. Shinseki, __ 
F.3d __ (C.A. Fed. 2009) (March 5, 2009).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2008).  Certain 
chronic diseases, such as hypertension, may be service 
connected if manifested to a degree of 10 percent disabling 
or more within one year after separation from service. 38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309 
(2008). 

For a showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  If the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2008).  

A "veteran who, during active military, naval, or air 
service, served in the Republic of Vietnam during the period 
beginning on January 9, 1962, and ending on May 7, 1975 shall 
be presumed to have been exposed during such service to an 
herbicide agent . . . unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service."  38 U.S.C.A. § 1116(f).  VA regulations 
define that "service in the Republic of Vietnam includes 
service in the waters offshore and service in other locations 
if the conditions of service involved duty or visitation in 
the Republic of Vietnam."  38 C.F.R. § 3.307(a) (6) (iii).

If a veteran was exposed to an herbicide agent during active 
service, presumptive service connection is warranted for the 
following disorders: chloracne or other acneform disease 
consistent with chloracne; Type 2 diabetes (also known as 
Type II diabetes or adult-onset diabetes); Hodgkin's disease; 
multiple myeloma; Non-Hodgkin's lymphoma; acute and subacute 
peripheral neuropathy; porphyria cutanea tarda; prostate 
cancer; respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea); and, soft-tissue sarcoma (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  Presumptive service connection for these 
disorders as a result of Agent Orange exposure is warranted 
if the requirements of 38 C.F.R. § 3.307(a) (6) are met.  38 
C.F.R. § 3.309(e).

The Board observes that the RO has conceded that the 
appellant engaged in combat with the enemy.  As participation 
in combat has been conceded, the provisions of 38 U.S.C.A. § 
1154 (West 2002) are potentially applicable in this case.  

Entitlement to service connection for peripheral neuropathy, 
right and left lower extremity 

The appellant has appealed the denial of service connection 
for peripheral neuropathy, right and left lower extremity.  
After review of the record, the Board finds that service 
connection is warranted.  

Service treatment records show that the pre-induction 
examination in June 1967 revealed normal neurologic and lower 
extremities.  Examination also revealed normal neurologic and 
lower extremities at the separation examination in September 
1969.  

The appellant was afforded a VA compensation and pension 
examination in August 2004.  During this examination, the 
appellant reported that after he received a lot of exposure 
to Agent Orange he was doing okay until 1968 when he wore his 
military boots for weeks and was not able to change them.  He 
reported that the boots were constantly wet from monsoon 
weather conditions and the conditions were filthy at that 
time.  The appellant reported that his feet started bothering 
him and he took off his boot.  His feet were swollen and very 
painful.  The appellant reported that he was told that he had 
jungle rot in the feet and in his perineal area.  He reported 
that he did not get any treatment and was advised to keep his 
feet dry and not to wear stocking for a few days.  It was 
noted that he improved thereafter and continued his service.  
The appellant reported that for the past 20 years he has been 
experiencing a tingling sensation in the toes and the balls 
of his feet.  There was no associated pain or weakness of the 
feet.  Peripheral neuropathy involving both feet in the S1 
dermatomal segment was diagnosed.  The VA examiner stated 
that it is his medical opinion that the appellant's 
peripheral neuropathy is the result of the condition of his 
feet during service.  

In an August 2004 VA compensation and pension mental 
examination, it was noted that the appellant lived in hastily 
dug trenches in service.  The appellant recalled that it 
rained 50 percent of the time and that he did not remember 
being dry.  He recalled keeping his shoes on for six months 
and then taking them off to a horrible odor of decaying 
flesh. 

In light of the evidence above, the Board finds that service 
connection for peripheral neuropathy, right and left lower 
extremity, is warranted.  In this regard, the appellant has 
presented credible statements regarding his disability and 
the in service events which caused his disability.  In the 
August 2004 VA compensation and pension examination, the 
appellant was diagnosed with peripheral neuropathy involving 
both feet in the S1 dermatomal segment.  The VA examiner 
opined that the appellant's peripheral neuropathy is the 
result of the condition of his feet during service.  The 
examiner noted that the appellant was doing well until during 
service when he wore his boots for a long time in monsoon 
weather.  The examiner noted that they were wet and the 
appellant was unable to change them because of the nature of 
his duty.  Following this, as noted by the examiner, the 
appellant's feet got swollen and since then he has had 
problems with a tingling sensation in both feet.  The Board 
finds that service connection for peripheral neuropathy, 
right and left lower extremity, is warranted as the evidence 
shows the existence of a present disability, an in-service 
incurrence and a causal relationship between the present 
disability and the disease incurred during service.  
Accordingly, service connection is granted.  

Entitlement to service connection for numbness of the right 
and left hand, jungle rot on the feet and crotch, skin 
disability, metabolism dysfunction and impotency

The appellant has appealed the denial of service connection 
for numbness of the right and left hand, jungle rot on the 
feet and crotch, a skin disability, metabolism dysfunction 
and impotency.  After review of the record, the Board finds 
against the appellant's claims.  

Service treatment records show that the pre-induction 
examination in June 1967 revealed normal feet, neurologic, 
skin , and lower and upper extremities.  At that time, the 
appellant denied a history of skin diseases and foot trouble.  
The separation examination in September 1969 revealed normal 
feet, neurologic, skin and, lower and upper extremities.  At 
that time, the appellant denied a history of skin diseases 
and foot trouble. 

In January 2004, the appellant denied rash, itching and 
suspicious lesions.  
The appellant was afforded a VA compensation and pension 
examination in August 2004.  Normal skin examination was 
diagnosed.  The skin was reported normal in March 2005.  
There were no neurologic complaints.  In a May 2005 lay 
statement, J.B.T. asserted that the appellant has not worn 
underwear due to the "crotch rot" he received while in 
service and that he can only wear cotton socks and loose 
fitting clothing.  The appellant reported in May 2006 that he 
had jungle rot in his crotch and feet that comes and goes.  
He further reported he had rashes that are extremely itchy 
and has caused him difficulty with working.  

Initially, the Board notes that service connection is not 
warranted on a presumptive basis.  The Board notes that 
service connection may be presumed for specific residuals of 
herbicide exposure by the showing of two elements.  First, a 
veteran must show that he served in the Republic of Vietnam 
during the Vietnam Era. See 38 U.S.C.A. § 1116; 38 C.F.R. § 
3.307(a)(6).  Second, the veteran must be diagnosed with one 
of the specific diseases listed in 38 C.F.R. § 3.309(e).  
Brock v. Brown, 10 Vet. App. 155, 162 (1997).  Here, 
personnel records show that the appellant served in Vietnam 
during the Vietnam Era.  However, the appellant's alleged 
disabilities are not conditions subject to presumptive 
(herbicide or Agent Orange) service connection pursuant to 38 
U.S.C.A. § 1116; 38 C.F.R. § 3.309(e).  As numbness of the 
right and left hand, jungle rot on the feet and crotch, a 
nonspecific skin disability, metabolism dysfunction and 
impotency are not included in the specific diseases listed 
within 38 C.F.R. § 3.309(e), service connection on a 
presumptive basis is not warranted.

The Board also finds that service connection for numbness of 
the right and left hand, jungle rot on the feet and crotch, a 
skin disability, metabolism dysfunction and impotency is not 
warranted on a direct basis.  In this regard, the Board notes 
that service treatment records are negative for the claimed 
disabilities.  The Board further notes that the appellant has 
not been clinically diagnosed with any of the claimed 
disabilities.  However, the appellant is competent to report 
numbness in the hands, skin problems, a decrease in 
metabolism and impotency as such are observable to the 
layman.  

To the extent that the appellant attributes his numbness of 
the right and left hand, jungle rot on the feet and crotch, 
skin disability, metabolism dysfunction and impotency to 
service, the more probative evidence shows that these 
disabilities were not manifest in service and are not 
attributable to service.  The earliest mention of any of 
these disabilities was in the appellant claim for 
compensation 2004, which is about 35 years after separation.  
In this case, the appellant attributes his disabilities to 
service.  However, the Board may discount lay evidence when 
such discounting is appropriate.  As fact finder, the Board 
is obligated to, and fully justified in, determining whether 
lay evidence is credible in and of itself, i.e., because of 
possible bias, conflicting statements, etc.  Furthermore the 
Board can weigh the absence of contemporaneous medical 
evidence against the lay evidence of record.  See Buchanan v. 
Nicholson, 451 F3d 1331 (2006).  Here, we find the 
appellant's claim that his numbness of the right and left 
hand, jungle rot on the feet and crotch, skin disability, 
metabolism dysfunction and impotency are attributable to 
service to be less credible than the post service medical 
records which show the earliest mention of any these 
disabilities at least 35 years after service; the normal 
examination at separation; the denial of a rash, itching and 
suspicious lesions in January 2004; the normal skin 
examination in August 2004 and March 2005; and the denial of 
skin diseases and foot trouble at separation.  

In regard to the skin claims, the Board has considered the 
appellant's assertion of continuity.  However, in denying the 
case, the Board notes that there is far more than a silent 
record against the claim, there is specific negative 
evidence.  Even when we accept that there were some in-
service manifestations, his skin was normal at separation and 
he denied a history of skin disease at that time.  Such 
evidence tends to refute an assertion of continuity.  
Furthermore, when examined in 2004, it was determined that 
the skin was normal.  Although the appellant is competent to 
report that he has an abnormality of the skin and that such 
has continued since service; we conclude that the observation 
of a skilled professional is more probative than his lay 
assertion.  In addition, the normal medical finding in 2004 
is consistent with the separation examination and his denial 
of a history of skin pathology at that time.

The Board finds that there is no persuasive evidence of 
record that establishes a nexus, or link, between the 
disabilities and the appellant's service.  The appellant's 
assertions of numbness of the right and left hand, jungle rot 
on the feet and crotch, a skin disability, metabolism 
dysfunction and impotency due to service are not persuasive.  
As such, the Board is left with the unmistakable conclusion 
that there is no nexus to service, including exposure to 
herbicides in service.  Accordingly, service connection is 
denied.  The preponderance of the evidence is against the 
claims for service connection.  Because there is no 
approximate balance of positive and negative evidence, the 
rule affording the veteran the benefit of the doubt does not 
apply.  38 U.S.C.A. § 5107(b) (West 2002).  See Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001). 

Entitlement to service connection for a cardiovascular 
disability  

The appellant has appealed the denial of service connection 
for a cardiovascular disability.  After review of the record, 
the Board finds against the appellant's claim.  

Service treatment records show that the appellant's June 1967 
pre-induction examination revealed normal chest, heart and 
vascular system.  The appellant's blood pressure was 124/54.  
The appellant reported high or low blood pressure at that 
time but denied palpitation or pounding heart, shortness of 
breath and pain or pressure in the chest.  The separation 
examination in September 1969 revealed normal chest, heart 
and vascular system.  The appellant's blood pressure was 
130/70.  The appellant denied palpitation or pounding heart, 
shortness of breath, high/low blood pressure and pain or 
pressure in the chest.  

Hypertension was diagnosed in January 2004.  Intermittent 
left upper chest and left neck pain with radiation to the 
left arm was reported.  The appellant denied chest pain, 
palpitations and syncope.  Chest pain syndrome, not clearly 
exertional and none since went on tx for hypertension was 
assessed.  Examination in February 2004 revealed normal EKG, 
normal wall motion, normal perfusion imaging and no chest 
pain or arrhythmias.  In April 2005, the heart size was 
reported normal.  There was an impression of no acute 
cardiopulmonary disease.  Chest stable and nontender was 
noted in June 2004.  Cardiac auscultation revealed RRR with 
murmur heard.  In March 2005, the appellant's heart rate and 
blood pressure were within normal limits.  It was noted that 
the appellant had no cardiac complaints.  Hyperlipidemia and 
hypertension were assessed in August 2006.  Examination 
revealed RRR without significant murmur, gallop or rub.  
There was no lateral displacement of PMI and no significant 
pulse pressure delay or pulse asymmetry.  

Via various statements the appellant has reported having 
hypertension, high blood pressure, high cholesterol, a non-
functioning thyroid and heart problems.  

In light of the above, the Board finds that service 
connection for a cardiovascular disability is not warranted.  
In this regard, the Board notes that the appellant has been 
diagnosed with hypertension and hyperlipidemia.  First, the 
Board notes that service connection is not warranted on a 
presumptive basis.  The Board notes that service connection 
may be presumed for specific residuals of herbicide exposure 
by the showing of two elements.  First, a veteran must show 
that he served in the Republic of Vietnam during the Vietnam 
Era. See 38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6).  
Second, the veteran must be diagnosed with one of the 
specific diseases listed in 38 C.F.R. § 3.309(e).  Brock v. 
Brown, 10 Vet. App. 155, 162 (1997).  Here, personnel records 
show that the appellant served in Vietnam during the Vietnam 
Era.  However, the appellant's cardiovascular disabilities, 
are not conditions subject to presumptive (herbicide or Agent 
Orange) service connection pursuant to 38 U.S.C.A. § 1116; 38 
C.F.R. § 3.309(e).  As hypertension and hyperlipidemia are 
not included in the specific diseases listed within 38 C.F.R. 
§ 3.309(e), service connection on a presumptive basis is not 
warranted.

Having reviewed the evidence of record, the Board further 
finds that service connection for a cardiovascular disability 
to include hypertension and hyperlipidemia is not warranted.  
In this regard, the Board notes that while the evidence of 
record shows that the appellant has a cardiovascular 
disability to include hypertension and hyperlipidemia, the 
more probative evidence shows that the appellant's current 
disability was not manifest during service or for many years 
thereafter, and that hypertension did not manifest to a 
degree of 10 percent disabling or more within one year after 
separation from service.  

The Board notes that the appellant reported high or low blood 
pressure at his pre-induction examination in June 1967.  
However, examination at that time revealed normal chest, 
heart and vascular system.  In light of the whole evidence, 
the Board finds that hypertension did not pre-exist service 
and that this is not a case that involves the presumption of 
soundness.  In this case, the mere report of high or low 
blood pressure without a factual foundation pales into 
insignificance.  To the extent that the appellant attributes 
his disability to service, the earliest mention of any 
cardiovascular problems is in 2004, which is about 35 years 
after separation.  

In this case, the appellant attributes his disability to 
service.  However, the Board may discount lay evidence when 
such discounting is appropriate.  As fact finder, the Board 
is obligated to, and fully justified in, determining whether 
lay evidence is credible in and of itself, i.e., because of 
possible bias, conflicting statements, etc.  Furthermore the 
Board can weigh the absence of contemporaneous medical 
evidence against the lay evidence of record.  See Buchanan v. 
Nicholson, 451 F3d 1331 (2006).  Here, we find the 
appellant's claim that his cardiovascular disability is 
attributable to service to be less credible than the post 
service medical records which show the earliest mention of 
any cardiovascular disability at least 35 years after 
service; the normal chest, heart and vascular system 
examination at separation; and the denial of palpitation or 
pounding heart, shortness of breath, high/low blood pressure 
and pain or pressure in the chest at separation.  

The Board has considered the appellant's statements 
concerning the etiology of his cardiovascular disability.  
The appellant is certainly competent to report the onset of 
symptoms and the circumstances surrounding such.  However, 
the Board finds that the he is not competent to state whether 
his hypertension and hyperlipidemia are related to service.  
See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) 
(explaining in footnote 4 that a Veteran is competent to 
provide a diagnosis of a simple condition such as a broken 
leg, but not competent to provide evidence as to more complex 
medical questions).  The Board finds that the etiology of the 
appellant's cardiovascular disability is far too complex a 
medical question to lend itself to the opinion of a 
layperson.

In light of the above discussion, the Board must conclude 
that the preponderance of the evidence is against the 
appellant's claim of entitlement to service connection for a 
cardiovascular disability to include hypertension and 
hyperlipidemia, and there is no doubt to be resolved. 


ORDER

A 100 percent evaluation for PTSD is granted subject to the 
controlling regultions applicable to the payment of monetary 
benefits.  

Service connection for peripheral neuropathy right lower 
extremity is granted.  

Service connection for peripheral neuropathy left lower 
extremity is granted.  

Service connection for numbness of the right and left hand, 
as a result of herbicide exposure, is denied.  

Service connection for jungle rot on the feet and crotch, as 
a result of herbicide exposure, is denied.  

Service connection for a skin disability, as a result of 
herbicide exposure, is denied.  

Service connection for metabolism dysfunction, as a result of 
herbicide exposure, is denied.  

Service connection for impotency, as a result of herbicide 
exposure, is denied.  

Service connection for a cardiovascular disability, as a 
result of herbicide exposure, is denied.  


____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


